Case: 10-30309   Document: 00511242704    Page: 1   Date Filed: 09/23/2010




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                  Fifth Circuit

                                               FILED
                                                           September 23, 2010
                              No. 10-30309
                            Summary Calendar                    Lyle W. Cayce
                                                                     Clerk



FREDDIE R. LEWIS,

                                         Plaintiff-Appellant,

versus

SHERIFF'S DEPARTMENT BOSSIER PARISH; BOSSIER PARISH;
GEORGE HENDERSON; MARK TOLOSO; WARDEN WEAVER;
ASSISTANT WARDEN LEE; ASSISTANT WARDEN STOKES;
SERGEANT SHELTON; DEPUTY GRIFFIN; DEPUTY ORR;
DEPUTY HAWN;
STEVE BROADENSKY, Bossier Sheriff Department Medical Staff;
DAVID, Bossier Sheriff’s Department Medical Staff;
SHERIFF LARRY DEAN, Bossier Parish Sheriff; DEPUTY HALL;
DENTIST HAVERTON, Louisiana State University Dentist;
JONES; DEPUTY MARTIN; DEPUTY J. MARTIN; SERGEANT PARISH;
SERGEANT PIERCE; PORTER; DEPUTY PRATHER;
DOCTOR ROBERT RUSSELL, Louisiana State University Doctor;
THORNHILL, Bossier Sheriff Department Medical Staff;
SERGEANT WADSWORTH,

                                         Defendants-Appellees




                Appeal from the United States District Court
                   for the Western District of Louisiana
                          USDC No. 5:07-CV-394
   Case: 10-30309       Document: 00511242704 Page: 2             Date Filed: 09/23/2010
                                    No. 10-30309

Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       Freddie Lewis, Louisiana prisoner # 395306, filed a civil rights complaint
against various defendants, complaining of his arrest and of the conditions of his
confinement. The district court dismissed several claims against various defen-
dants with prejudice as frivolous and for failure to state a claim on which relief
may be granted and dismissed any claim for monetary compensation (for an al-
legedly unconstitutional conviction and sentence) as frivolous until such time as
the conditions in Heck v. Humphrey, 512 U.S. 477 (1994), are met. The district
court noted, and its docket sheet reflects, that claims remain pending against
numerous defendants.
       Because the district court dismissed some but not all claims and defen-
dants, this court must examine whether it has jurisdiction. See Martin v. Hal-
liburton, No. 09-20441, 2010 WL 3467086, at *3 (5th Cir. Sept. 7, 2010). We
have jurisdiction over appeals from final decisions under 28 U.S.C. § 1291; cer-
tain interlocutory decisions under 28 U.S.C. § 1292; partial judgments certified
as final under Federal Rule of Civil Procedure 54(b), United States v. Powell, 468
F.3d 862, 863 (5th Cir. 2006); and certain decisions under the collateral order
doctrine, Martin, 2010 WL 3467086, at *3-*4. Lewis’s appeal does not fall into
any of these categories, so we lack jurisdiction, and the appeal is DISMISSED.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.

                                              2